ON PETITION FOR REHEARING.
Counsel for appellant, in his petition for rehearing, calls attention to three certificates under the hand and seal of the state director of insurance authorizing J.G. Eimers and J.E. Graham, of Grangeville, Idaho, to solicit and procure insurance and transact business for appellant company, contending that such certificates show the authority of such named parties to sign bonds for the appellant. Such certificates, however, are not sufficient to show these agents had the authority to bind the company. Soliciting and procuring business, or even transacting business, is not the same as having authority to bind the company as surety. Appellant, therefore, failed to show that the bonds in question were signed by agents, having power to sign and bind the company.
Rehearing denied. *Page 756